DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 19:
	Line 2, change the phrase “the at least processing factor” to --the at least one processing factor--.

Reasons for Allowance

Claims 1, 3-8, 10, and 12-19 allowed.

The following is an examiner’s statement of reasons for allowance:



applying a fitting method based on the real value and the target value to obtain an adjustment coefficient of the at least one processing factor for each of the reaction chambers, the adjustment coefficient being determined based on a difference between the real value and the target value of the at least one processing factor within a preset accuracy range.

Regarding Claim 10, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

apply a fitting method based on the real value and the target value to obtain an adjustment coefficient for the at least one processing factor for each of the reaction chambers, the adjustment coefficient being determined based on a difference between the real value and the target value of the at least one processing factor within a preset accuracy range.

Claims 3-8 and 12-19 are allowed based on their dependency to Claims 1 and 10, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIC D LEE/Primary Examiner, Art Unit 2851